In a medical malpractice action to recover damages for personal injuries and wrongful death, defendant Donald J. Proferes appeals from a judgment of the Supreme Court, Suffolk County, entered October 25, 1976, which, inter alia, is in favor of plaintiff and against him, upon a jury verdict. Judgment modified, on the facts, by *967reducing the principal amount of the recovery on the cause of action for wrongful death from the sum of $9,000 to the sum of $1,768. As so modified, judgment affirmed, with one bill of costs payable to respondent Huntington Hospital by appellant, and action remanded to Trial Term for the entry of an appropriate amended judgment. With respect to the cause of action for wrongful death, we find that no damages were proved beyond the funeral expenses in the amount of $1,768. Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.